DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance

Applicants Response to Non-Final Office Action
Applicants response dated 09 March 2022 to the Non-Final Office Action dated 09 December 2021 is acknowledged.  
Amended claims, dated 09 March 2022 have been entered into the record.

Examiner’s Response
The rejections set forth in the previous office action are overcome for the reasons stated in Applicant’s response.
PTO-892 Form
Tong (Scientific Reports 2022, 12, 1701) is a postdated inventor publication of subject matter closely related to that claimed.  The reference is cited for completeness.

Status of the Claims
Claims 1, 9-12 and 21-25 are allowed. 
Claims 2-8 and 13-20 were cancelled by the Applicant.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:

Amend Claims 22-25 as shown below:

22. (Currently Amended) The method of claim 21, further comprising administering to the subject IFN-.  
23. (Currently Amended) The method of claim 21, further comprising administering to the subject a PD-L1 inhibitor or a programmed death-receptor 1 (PD-1) inhibitor.  
24. (Currently Amended) The method of claim 21, further comprising administering dacarbazine to the subject.  
25. (Currently Amended) The method of claim 21, further comprising administering temozolomide to the subject.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention claimed in independent claims 1 and 21 is directed to a method for treating melanoma characterized by elevated expression levels of programmed death-ligand 1 (PD-L1) which comprises administering an effective amount of a nNOS inhibitor compound which is either MAC-3-190 or HH044.  Dependent claims 9-12 and 22-25 require further administration of an additional agent.
The closest prior art is the cited Huang (J. Med. Chem. 2014, 57, 3, 686–700) reference.  The reference suggests potential utility of the nNOS inhibitor compound HH044 as a treatment of melanoma in general.  The cited Cinelli (J. Med. Chem. 2017, 60, 9, 3958–3978) reference teaches compound MAC-3-190 as an nNOS inhibitor with potential utility in neurogenerative disease.
As has been persuasively argued by Applicant in the present response, the prior art does not teach that either compound can be used to treat the specific population of melanoma patients required by the claims as amended.  The prior art teaches that melanoma characterized by elevated expression levels of PD-L1 represents only a relatively small subset of melanoma. See for example Kaunitz (Laboratory Investigation 2017, 97, 1063–1071, IDS) which states in the abstract “Approximately 35% of cutaneous melanomas express PD-L1”.  The prior art of record does not provide any teaching, suggestion or otherwise provide any reasons that would lead a skilled artisan to use either of the required nNOS inhibitors to treat the required subgroup of melanoma patients.  For example, there are no prior art teachings that link elevated levels of PD-L1 found in some cancer cells to nitric oxide synthase activity or the presence of elevated cellular levels of nitric oxide. There would be no reason to administer a nNOS inhibitor and expect to achieve an effect on PD-L1 levels in cancer cells.
The claims are allowable for at least these reasons.

Conclusion
	Claims 1, 9-12 and 21-25 (renumbered claims 1-10) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625